United States Court of Appeals

                           Eleventh Circuit.

                                 No. 95-2776

                         Non-Argument Calendar.

   TAMPA BAY INTERNATIONAL TERMINALS, INC., Plaintiff-Counter-
defendant-Appellee,

                                        v.

     TAMPA MARITIME ASSOCIATION—INTERNATIONAL LONGSHOREMEN'S
ASSOCIATION PENSION PLAN AND TRUST, Defendant-Counter-claimant-
Appellant.

                                Jan. 23, 1996.

Appeal from the United States District Court for the Middle
District of Florida. (No. 93-1060-CIV-T-23B), Steven D. Merryday,
Judge.

Before TJOFLAT, Chief Judge, HATCHETT, Circuit Judge, and JOHNSON,
Senior Circuit Judge.

     PER CURIAM:

     Tampa    Maritime    Association-International              Longshoremen's

Association   Pension    Plan    and    Trust    ("Appellant")        appeals   the

district court's grant of summary judgment in favor of Tampa Bay

International Terminals ("Appellee").                 Appellant asserted in a

letter to Appellee, dated May 28, 1993, that Appellee was an

employer subject to withdrawal liability under Section 3(5) of the

Employee Retirement Income Security Act of 1974 ("ERISA"), 29

U.S.C.A. §§ 1001-1461 (West 1985 & Supp.1995), and demanded payment

of such withdrawal liability.           Appellee filed an action seeking

declaratory   judgment    that     it   was     not    subject   to    withdrawal

liability on grounds that it was not an "employer" within the

meaning of ERISA as amended by the Multi-Employer Pension Plan

Amendments Act ("MPPAA"), 29 U.S.C.A. §§ 1381-1453 (West 1985 &
Supp.1995).         Appellant answered and counterclaimed to collect

Appellee's alleged withdrawal liability.           Both sides moved for

summary judgment, and the district court granted summary judgment

in favor of Appellee.

       This appeal presents a straightforward question of law:

whether Appellee is an "employer" for purposes of ERISA, as amended

by the MPPAA, even though Appellee is not contractually obligated

to contribute to Appellant.

      Appellant argues essentially that because Appellee bears some

of the hallmarks of a common law "employer," Appellee should be

considered an "employer" under the MPPAA.               The definition of

"employer," however, is a matter of federal law.               See Carriers

Containers Council v. Mobile S.S. Ass'n, 896 F.2d 1330, 1343 (11th

Cir.1990).     In      Carriers   Containers,   this   Court   adopted    the

"contributing obligor" test for determining whether an entity is an

"employer" under the MPPAA. A "contributing obligor" is one who is

"obligated to contribute to a plan for the benefit of a plan's

participants."       Id.

      We are persuaded by the Eighth Circuit's application of the

"contributing obligor" test under circumstances nearly identical to

this case.     See Seaway Port Authority of Duluth v. Duluth-Superior

ILA   Marine    Ass'n Restated Pension Plan,           920 F.2d 503   (8th

Cir.1990).     In Seaway, the Eighth Circuit held that a party must be

contractually bound to make pension contributions in order to be an

"employer" under MPPAA.       Id. at 509.   We believe that this is the

best reading of Carriers Containers and is consistent with the

treatment that other Circuits have given to withdrawal liability
under ERISA as amended by MPPAA.

     Accordingly, we conclude that this appeal is without merit.

     AFFIRMED.